Citation Nr: 0616482	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  03-12 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date prior to December 9, 1994, 
for the grant of a 100 percent scheduler rating for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1966 to December 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which denied entitlement to an earlier effective 
date for a 100 percent evaluation for PTSD and entitlement to 
service connection for a respiratory disorder as a result of 
cigarette smoking.  After receiving a notice of disagreement 
(in June 2002) listing the two issues, the RO issued a 
December 2002 statement of the case addressing each.  
Thereafter, VA received a VA Form 9 (in May 2003) listing the 
earlier effective date issue.  VA has never received a VA 
Form 9 regarding the issue involving a respiratory disorder.  
Without a timely substantive appeal, the Board does not have 
jurisdiction over this issue.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.200, 20.202, and 20.302.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  In the 
present appeal, the appellant was not provided with 
appropriate notice of what type of information and evidence 
was needed to substantiate his claim for an earlier effective 
date.  See, e.g., Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Huston v. Principi, 17 Vet. App. 195 (2003) 
(discussing VCAA applicability to claims for earlier 
effective dates).


Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that the 
appellant is issued a VCAA letter, which 
provides the notices required under the 
relevant portions of the VCAA, its 
implementing regulations, and pertinent 
caselaw discussed above.  

2.  After the appellant has been provided 
sufficient time to reply, and after any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issue on appeal.  If any benefit 
sought remains denied, the appellant and 
his representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


